—Judgment, Supreme Court, New York County (Herman Cahn, J.), entered October 27, 2000, after a nonjury trial, dismissing the complaint in this action to recover a mortgage broker’s commission, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered October 5, 2000, unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
The evidence, fairly considered, supports the trial court’s findings that, although plaintiff introduced defendants to the lending bank and arranged a meeting between them, the loan proposals it procured were not equivalent to the loan prescribed by defendants (see, Zucker Co. v Lieberman, 183 AD2d 553, 554, citing Brown v Thompson Hill Dev. Corp., 248 NY 290, 292) and, thus, its right to a commission never accrued (see, Cushman & Wakefield v 214 E. 49th St. Corp., 218 AD2d 464, 466, appeal dismissed 88 NY2d 951, lv denied 88 NY2d 816). Plaintiff was not the procuring cause of the loan that defendants eventually received, which was on substantially better terms and part of a package put together by a financing group other than the one that had formulated the prior loan proposal rejected by defendants (see, Laub & Co. v 101 Park Ave. Assocs., 162 AD2d 294, 296; Reilly & Co. v Rockefeller Ctr. Mgt. Corp., 223 AD2d 477). Concur — Ellerin, J. P., Lerner, Saxe, Buckley and Friedman, JJ.